Citation Nr: 0100119	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active duty from June 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision from the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  

It is also noted that the veteran was afforded a 
videoconference hearing conducted by the undersigned Veterans 
Law Judge, and signatory of this decision, in October 2000.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for bilateral hearing loss.  The veteran 
asserts (as shown as part of a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by VA in 
December 1996) that he has hearing loss as a result of nerve 
damage resulting from exposure to acoustic trauma manifested 
from exposure to 155 howitzer field artillery guns during his 
period of active service. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons which 
follow, a remand is required.  

Service medical records fail to show that the veteran had a 
hearing disability in service.  The report of his separation 
examination dated in October 1945 indicated that a whispered 
voice test was performed, which showed normal results of 
15/15 bilaterally.  The Board notes that the veteran, from 
the outset of his present claim, has not asserted that he was 
treated for hearing loss during his period of service.  
Additionally, as noted as part of a VA Form 21-4138, 
Statement in Support of Claim, dated in January 1997, the 
veteran noted that his hearing loss had not become noticeable 
until approximately 1995.  

In the instant case, the record is shown to include competent 
medical evidence which shows that the veteran has a current 
hearing loss disorder.  See VA Summary Report of Examination 
for Organic Hearing Loss, dated in June 1997.  See also 
38 C.F.R. § 3.385 (2000). 

A letter submitted from a private clinical audiologist, B. 
Schachterle, dated in September 1997, indicates that the 
veteran had undergone an audiological evaluation in December 
1996.  It was also mentioned that the veteran had reported 
decreased hearing since his period of service in the military 
many years ago, and that he had noticed more hearing loss 
recently.  Audiological findings were reported to show a 
steeply sloping bilateral sensorineural hearing loss.  The 
audiologist opined that it was likely that the veteran's 
inservice field artillery experience influenced the high 
frequency hearing loss.  He added that the veteran's hearing 
acuity had also deteriorated with his decreased age.  

As noted above, a videoconference hearing was conducted in 
October 2000.  The veteran claimed that, in the capacity as a 
"cannoneer," he helped load large shells into artillery 
guns to ready them for firing.  In support of his claim, the 
veteran submitted into the record exhibits, which are noted 
to include field artillery unit reports concerning, for 
example, the number of artillery rounds fired during a 
particular period of time.  The veteran claimed to have 
initially begun to experience hearing loss in 1990 and that 
he did not seek medical treatment for hearing loss between 
1945, the time of his service separation, and 1990.  

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

To summarize, the service records tend to show that the 
veteran was exposed to acoustic trauma during his years of 
active service.  Also, a lay statement submitted to VA in 
September 2000 from a fellow soldier of the veteran, who 
claimed to have also served in Europe with the veteran, 
indicates that the veteran was exposed to constant noise from 
155 Howitzers for a period of one year.  Thus, the Board is 
satisfied that the veteran was exposed to acoustic trauma 
during service.  Additionally during his hearing in October 
2000 the veteran testified that he was still experiencing 
hearing-related problems.  The Board finds the veteran's 
testimony competent and credible.

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the Veterans Claims Assistance Act of 2000, it 
is the Board's opinion that such an examination should be 
afforded the veteran.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since January 1990.  After securing the 
necessary release, the RO should obtain 
these records.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  A VA examination should be conducted 
by a medical doctor, specifically, a 
specialist in ear disorders, in order to 
determine the nature, severity, and 
etiology of any bilateral hearing loss.  
In addition to an audiological 
examination, any other tests deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  The 
examiner should elicit a detailed history 
from the veteran of noise exposure during 
service and since his release from 
service.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render any opinion as to whether 
it is as likely as not that the bilateral 
sensorineural hearing loss (if diagnosed) 
is related to the veteran's miliary 
service, to include in service acoustic 
trauma.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following completion of the above 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


